Dear Mr. Lawson:
You have asked this office to determine whether the law prohibits an elected member of a city council from serving simultaneously as an appointed board member of the Southern University Board of Supervisors.
The law does not prohibit this arrangement. R.S. 42:63(D)1
prohibits one from holding local elected office and full-time appointive office. Since the position with the state board is part-time, the prohibition is inapplicable.2 See also attached Attorney General Opinion 92-77, which is in accord with this conclusion. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:63 (D) provides in part:
No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state.
2 R.S. 42:62 provides definitions for part-time and full-time employment and office:
(4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
OPINION NUMBER 92-77
MARCH 10 1992
A police juror may also serve as a member of the Southern University Board of Supervisors.
Honorable Jerry Thomas, M.D. State Representative District 75 200 Alabama Avenue Bogalusa, Louisiana 70427
Dear Representative Thomas:
Your opinion request asked the following question:
  Can an elected police juror for Washington Parish also serve on the Board of Supervisors for Southern University?
The office of police juror is an elective office in a local political subdivision. The position with the Board of Supervisors of Southern is a part-time appointive office with the State. Louisiana's dual office holding law, La.R.S. 42:63 does not prohibit this combination of offices. Previous opinions of this office numbered 88-540 and 88-47 deal with a virtually identical situation and hold that there is no prohibition.
Also, it does not appear that the holding of these two offices would be deemed "incompatible offices" under R.S. 42:64.
Therefore, it is the opinion of this office that an elected police juror may also serve in a part-time appointive capacity as a member of the Southern University Board of Supervisors.
Trusting the above answers your question. We remain,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ JAMES M. ROSS Assistant Attorney General
JMR/vls-0508e